    Case 1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 1 of 79




                  EXHIBIT G:
    Plaintiff’s Second Amended Complaint
      Case No: CV-20-4340_GBD-RWL


RE: DEFENDANTS DISREGARD FOR THE FOIL
      AND THE COURT’S SUBSEQUENT
             ENDORSEMENT
         Case 1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 2 of 79




        PRIMARY ARGUMENT: A COURT OF LAW MUST NEVER
              REAFFIRM, ENDORSE, AND PROTECT
      AN AGENCY’S BLATANT CONTEMPT FOR THE RULE OF LAW

                           HERE, RESPECTFULLY,
                    THE COURT IS ENTICES RESPONDENTS
                              TO CONTINUE
                            UNDERMINING ITS
                         STATUTORY OBLIGATIONS

                  AND OPENLY STANDS FOR THE POSITION
                        THAT RESPONDENTS ARE
                           ABOVE THE LAW
     Whereas the Court states “Plaintiff failed to show by more than pure speculation
         that all responsive documents were not produced, he has failed to do so”,
      Plaintiff submitted a 25 page affidavit and 15 more pages of EXHIBITS which
     clearly and unequivocally show countless documents were purposefully omitted.
Respectfully, when a Court of Law repeatedly goes out of its way to reaffirm the position that
    Respondents are above the law- including utter disregard for the 25 page Affidavit
     Plaintiff worked on for more than a month in shelters and half way apartments.
           This, respectfully, undermines the notion that due process and fairness
                         are an integral part of the judicial process.
FILED: NEW YORK COUNTY CLERK 06/05/2020 04:27 PM                           INDEX NO. 101960/2019
                Case 1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page
NYSCEF DOC. NO. 100                                                      3 of 79
                                                                    RECEIVED  NYSCEF: 06/05/2020




                                                  Justice




            et seq




                                             1 of 6
FILED: NEW YORK COUNTY CLERK 06/05/2020 04:27 PM                           INDEX NO. 101960/2019
                Case 1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page
NYSCEF DOC. NO. 100                                                      4 of 79
                                                                    RECEIVED  NYSCEF: 06/05/2020




                                             2 of 6
FILED: NEW YORK COUNTY CLERK 06/05/2020 04:27 PM                                  INDEX NO. 101960/2019
                Case 1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page
NYSCEF DOC. NO. 100                                                      5 of 79
                                                                    RECEIVED  NYSCEF: 06/05/2020




                                                             see Matter of Rattley v New York

         City Police Dept                Matter of Lopez v New York City Police Dept. Records

         Access Appeals Officer

                                                                                   Matter of

         Mitchell v Slade                             see Matter of Morgan v Nassau County




                                             3 of 6
FILED: NEW YORK COUNTY CLERK 06/05/2020 04:27 PM                                     INDEX NO. 101960/2019
                Case 1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page
NYSCEF DOC. NO. 100                                                      6 of 79
                                                                    RECEIVED  NYSCEF: 06/05/2020




         Police Dept                            Matter of Wood v Ellison




                                see Matter of Taylor v New York City Police Dept. FOIL Unit

                               Matter of Tellier v New York City Police Dept




                                                4 of 6
FILED: NEW YORK COUNTY CLERK 06/05/2020 04:27 PM                           INDEX NO. 101960/2019
                Case 1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page
NYSCEF DOC. NO. 100                                                      7 of 79
                                                                    RECEIVED  NYSCEF: 06/05/2020




                                             5 of 6
FILED: NEW YORK COUNTY CLERK 06/05/2020 04:27 PM                           INDEX NO. 101960/2019
                Case 1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page
NYSCEF DOC. NO. 100                                                      8 of 79
                                                                    RECEIVED  NYSCEF: 06/05/2020




                                             6 of 6
    Case 1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 9 of 79




KEY QUESTIONS OF THIS APPEAL


        (A)︎ ︎ ︎ ︎ ︎ ︎ ︎ ︎ ︎ ︎ ︎ ︎
  ︎︎︎︎︎︎︎︎︎︎︎︎︎︎︎︎︎︎︎︎︎︎︎︎︎︎︎︎︎︎




      (B) Even︎ ︎ ︎ ︎ ︎ ︎ ︎ ︎ ︎ ︎ ︎ ︎
    ︎︎︎︎︎︎︎︎︎︎︎︎︎︎︎︎︎︎︎︎︎︎︎︎︎︎︎︎︎︎




      (C) Why did the Court set aside -yet again- the controlling law
                        from the Court of Appeals
 that the Freedom of Information Law is not a cynical joke that agencies
                are encouraged to ignore as they deem fit?


                     (D) Why did the Court set aside its own words
                   in Mtr. of Donovan Vs. PA. given one year prior?
  Case 1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 10 of 79
                                     ︎︎︎︎︎︎︎︎︎︎


                               ︎︎︎︎︎︎︎︎︎︎︎︎︎︎︎︎︎︎︎︎︎︎︎
                                         (B




(E)




(F)
      Case 1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 11 of 79




                                                        June 05, 2020- a




(G)
                                 ︎︎︎︎︎︎︎
                                ︎︎︎︎︎︎︎︎
                                ︎︎︎︎︎︎︎︎
                                ︎︎︎︎︎︎︎︎
THE COURT AGAIN DISREGARDS PLAINTIFF’S AFFIDAVIT
FILED: NEW YORK COUNTY CLERK 02/07/2020 02:36 AM                            INDEX NO. 101960/2019
NYSCEF DOC. NO. Case
                4    1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 12 of NYSCEF:
                                                                     RECEIVED  79      02/07/2020




                                             1 of 24
  . - ---   .   ..-..  .~....- -  - -....
                                  ,..--....           --....  . - .....
FILED:
 NYSCEF
         NEWNO.YORK
        DOC.     100
                     COUNTY      CLERK        .., --,
                                            07/10/2020       02:55      PM...                                                                                                                           INDEX NO. 101960/2019
NYSCEF DOC. NO. Case
                103 1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page  13 of NYSCEF:
                                                                               79NYSCEF: 07/10/2020
                                                                      RECEIVED             06/05/2020
                                                                    RECEIVED



                Ground              from       leasing          out       one       particular            studio       apartment               and      one         particular              one-bedicom


                apartment                   in Waterline              Plaza          to perscñs             who        had       a less        favorable             apartment                                status         than
                                                                                                                                                                                               lottery


                the      plaintiff/petiticñêr,                    pending              that      Court's           determination                 of his       motion           for     a preliminary


                injunctica              pending            appeal.           By       Decisicñ             and      Order        dated         December                5, 2019,               a panel             of the


                Appellate               Division          denied           the        plaintiff/petitioner's                    motion         for    a preliminary                   injunction             pending


                appea|,            and        dissolved            the     limited            October             2, 2019        temporary              restraining                  order.        This       court


                thereafter              declined            to entertain                his     subsequent                 requests            to reinstate             any          type      of stay.


                                  On        December              24,      2019,          the     plaintiff/petitioner                   commenced                   the      instant          hybrid         action            and


                proceeding.                    On      or about            February              9, 2020,           the     petitioner           served          and         filed      an     amended


                petition/complaint                        and      motion.              The      amended               petition/comp|aiñt                      asserts           seven           causes             of action.


                The       first      through            third     and       fifth      causes            of action          seek        to recover             damages                 pursuant             to 42         USC         §


                1983        for      alleged           deprivation               of due          precess            and        other      violations           of constitutional                        rights.       The


                fourth        cause           of action           seeks          to recover               damages               for    negligence              and         pursuant             to 42        USC           § 1983


                for     additianal             alleged           violations              of ccñstitutional                  rights.           The     sixth      cause           of action              seeks        to


                recover            damages               for     breach             of contract.             The       seventh            cause         of action             seeks           to recover


                damages                for     breach           of fiduciary.                 Although             none        of the      causes             of action          speciEca!!y                 seeks          a


                review            of the       HPD's            FOIL       determination,                    the     plaintiff/petitioner                    requests            such          relief      in the         body


                of the        petition/complaint.


                                  In their           motion,        the     HPD           defendants                submit            documentation                  and       a certification



                establishing                  that     they       fully     responded                   to the      subject            FOIL      request.             HPD            thus     discharged                  its duty


                pursuant               to FOIL          and       22      NYCRR               1401.2(b)(7)(ii)                  by certifying             that       "the      records            of which            the

                                                                                                                                       search"
                agency             is a custodian                  cannot             be found           after      diligent                           (see         Matter           of Rattley            v New           York



                City      Police            Dept.,       96     NY2d            873      [2001];          Matter          of Lopez            v New          York      City          Police       Dept.           Records


                Access             Appeals             Officer,           126       AD3d         637       [1st     Dept        2015]).          Although             the      plaintiff/petitioner                       "must

                                                                                                                                                                                produced"
                show         by      more        than         speculation                that     all    responsive               documents                  were      not                                 (Matter          of


                Mitchell            v Slade,            173      AD2d           226,       227      [1st      Dept        1991];         see        Matter       of Morgan                  v Nassau               County


                                                                                                                           3




                                                                                                                  5 of 8
  .   ----.   ..-..       --....
                          -.,--   ---....        -  ----  -..- .
FILED:
 NYSCEF
         NEW NO.YORK
        DOC.      100
                      COUNTY    CLERK       --, --,
                                          07/10/2020     02:55   PM- ..                                                                                                                                INDEX NO. 101960/2019
NYSCEF DOC. NO. Case
                103 1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page  14 of NYSCEF:
                                                                               79NYSCEF: 07/10/2020
                                                                      RECEIVED             06/05/2020
                                                                    RECEIVED



              Police      Dept.,             197      AD2d           579       [2d       Dept       1993];           Matter          of    Wood           v Ellison,             196       AD2d         933        [3d     Dept


              1993]),         he     has        not     done         so      here.         Hence,             so    much         of the          complaint/petition                        as    sought            to annul

                                 defendañts'
              the       HPD                                   determination                      with     respect              to the       plaintiff/petitioner's                        request          for


              documents                  must         be    denied           (see        Matter          of     Taylor          v New            York       City        Police         Dept.       FOIL          Unit,     25


              AD3d        347        [1st       Dept        2006];          Matter          of    Tellier          v New          York        City        Police          Dept.,          267    AD2d            9 [1st        Dept


              1999]).


                              The        rerna|ñiñg               causes           of action            all seek            money            damages                  from       the      HPD       defeñdañts                   and


              the     Breaking              Ground            defendants.                   HPD          is an        agency              of the        City      of New            York        and       the      HPD


              defendants                 are     represented                  by the         New         York         City       Corporation                    Counsel.               Thus,       regardless                  of


              whether          the       remaining                 claims          state      a cause               of action,             are      barred            by the        doctrine           of res       judicate,


              or caññct             be      pursued               against          the     HPD          defendants                  because              the     plaintiff/petitioner                     failed        to serve


              a timely         notice           of claim,            the     proper          course             of action           for     this        court      to take           is to sever            those


              causes          of action,              deem          them        to constitute                  a severed              action,            and       transfer            both      the      action         and


              pending           motions              to dismiss              the     complaint                 in the        severed             action          to a City             Part     of this         court      for


              disposition.


                              That        brañch            of the         plaintiff/petitioner's                     motion              seeking          to reinstitute                 the     dissolved              stay


              must       be     denied,              as the         Appellate              Division            has        already          dissolved               an     even          more       limited         stay,         this


              court      has        no      authority             to second              guess          the        Appellate              Division,             and      the     assertions               made           and


              evidence             submitted                by     plaintiff/petitioner                   do        not    warrant            the       issuance               of a new           stay.


                              Accordingly,                  it is


                              ORDERED                      that     so      much         of the         complaint/petition                         as     sought          judicial            review       of the


              December               5, 2019               New York             City       Department                     of Housing                Preservation                   and        Development                  HPD


              determination                    allegedly            denying,             in part,         the       plaintiff/petitiüñer's                       request            for    agency           records


              pursuant           to the          Freedom                 of Information                  Law         is denied             (SEQ          001);          and      it is


                              ADJUDGED                      that      so     much          of the        hybrid            action         and       proceeding                 as      constituted               a CPLR


              article     78        proceeding                to review              the     December                     5, 2019          New          York       City        Department                 of Housing


                                                                                                                           4




                                                                                                               6 of 8
Case 1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 15 of 79
Case 1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 16 of 79
Case 1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 17 of 79
Case 1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 18 of 79
Case 1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 19 of 79
Case 1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 20 of 79
Case 1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 21 of 79
Case 1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 22 of 79
Case 1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 23 of 79
          Case 1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 24 of 79




Conclusion:
 Case 1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 25 of 79




APPELLANT’S DISREGARDED AFFIDAVIT
FILED: NEW YORK COUNTY CLERK 02/07/2020 02:36 AM                            INDEX NO. 101960/2019
NYSCEF DOC. NO. Case
                4    1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 26 of NYSCEF:
                                                                     RECEIVED  79      02/07/2020




                                             1 of 24
FILED: NEW YORK COUNTY CLERK 02/07/2020 02:36 AM                            INDEX NO. 101960/2019
NYSCEF DOC. NO. Case
                4    1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 27 of NYSCEF:
                                                                     RECEIVED  79      02/07/2020




                                             2 of 24
FILED: NEW YORK COUNTY CLERK 02/07/2020 02:36 AM                            INDEX NO. 101960/2019
NYSCEF DOC. NO. Case
                4    1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 28 of NYSCEF:
                                                                     RECEIVED  79      02/07/2020




                                             3 of 24
FILED: NEW YORK COUNTY CLERK 02/07/2020 02:36 AM                            INDEX NO. 101960/2019
NYSCEF DOC. NO. Case
                4    1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 29 of NYSCEF:
                                                                     RECEIVED  79      02/07/2020




                                             4 of 24
FILED: NEW YORK COUNTY CLERK 02/07/2020 02:36 AM                            INDEX NO. 101960/2019
NYSCEF DOC. NO. Case
                4    1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 30 of NYSCEF:
                                                                     RECEIVED  79      02/07/2020




                                             5 of 24
FILED: NEW YORK COUNTY CLERK 02/07/2020 02:36 AM                            INDEX NO. 101960/2019
NYSCEF DOC. NO. Case
                4    1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 31 of NYSCEF:
                                                                     RECEIVED  79      02/07/2020




                                             6 of 24
FILED: NEW YORK COUNTY CLERK 02/07/2020 02:36 AM                            INDEX NO. 101960/2019
NYSCEF DOC. NO. Case
                4    1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 32 of NYSCEF:
                                                                     RECEIVED  79      02/07/2020




                                             7 of 24
FILED: NEW YORK COUNTY CLERK 02/07/2020 02:36 AM                            INDEX NO. 101960/2019
NYSCEF DOC. NO. Case
                4    1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 33 of NYSCEF:
                                                                     RECEIVED  79      02/07/2020




                                             8 of 24
FILED: NEW YORK COUNTY CLERK 02/07/2020 02:36 AM                            INDEX NO. 101960/2019
NYSCEF DOC. NO. Case
                4    1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 34 of NYSCEF:
                                                                     RECEIVED  79      02/07/2020




                                             9 of 24
FILED: NEW YORK COUNTY CLERK 02/07/2020 02:36 AM                            INDEX NO. 101960/2019
NYSCEF DOC. NO. Case
                4    1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 35 of NYSCEF:
                                                                     RECEIVED  79      02/07/2020




                                            10 of 24
FILED: NEW YORK COUNTY CLERK 02/07/2020 02:36 AM                            INDEX NO. 101960/2019
NYSCEF DOC. NO. Case
                4    1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 36 of NYSCEF:
                                                                     RECEIVED  79      02/07/2020




                                            11 of 24
FILED: NEW YORK COUNTY CLERK 02/07/2020 02:36 AM                            INDEX NO. 101960/2019
NYSCEF DOC. NO. Case
                4    1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 37 of NYSCEF:
                                                                     RECEIVED  79      02/07/2020




                                            12 of 24
FILED: NEW YORK COUNTY CLERK 02/07/2020 02:36 AM                            INDEX NO. 101960/2019
NYSCEF DOC. NO. Case
                4    1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 38 of NYSCEF:
                                                                     RECEIVED  79      02/07/2020




                                            13 of 24
FILED: NEW YORK COUNTY CLERK 02/07/2020 02:36 AM                            INDEX NO. 101960/2019
NYSCEF DOC. NO. Case
                4    1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 39 of NYSCEF:
                                                                     RECEIVED  79      02/07/2020




                                            14 of 24
FILED: NEW YORK COUNTY CLERK 02/07/2020 02:36 AM                            INDEX NO. 101960/2019
NYSCEF DOC. NO. Case
                4    1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 40 of NYSCEF:
                                                                     RECEIVED  79      02/07/2020




                                            15 of 24
FILED: NEW YORK COUNTY CLERK 02/07/2020 02:36 AM                            INDEX NO. 101960/2019
NYSCEF DOC. NO. Case
                4    1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 41 of NYSCEF:
                                                                     RECEIVED  79      02/07/2020




                                            16 of 24
FILED: NEW YORK COUNTY CLERK 02/07/2020 02:36 AM                            INDEX NO. 101960/2019
NYSCEF DOC. NO. Case
                4    1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 42 of NYSCEF:
                                                                     RECEIVED  79      02/07/2020




                                            17 of 24
FILED: NEW YORK COUNTY CLERK 02/07/2020 02:36 AM                            INDEX NO. 101960/2019
NYSCEF DOC. NO. Case
                4    1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 43 of NYSCEF:
                                                                     RECEIVED  79      02/07/2020




                                            18 of 24
FILED: NEW YORK COUNTY CLERK 02/07/2020 02:36 AM                            INDEX NO. 101960/2019
NYSCEF DOC. NO. Case
                4    1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 44 of NYSCEF:
                                                                     RECEIVED  79      02/07/2020




                                            19 of 24
FILED: NEW YORK COUNTY CLERK 02/07/2020 02:36 AM                            INDEX NO. 101960/2019
NYSCEF DOC. NO. Case
                4    1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 45 of NYSCEF:
                                                                     RECEIVED  79      02/07/2020




                                            20 of 24
FILED: NEW YORK COUNTY CLERK 02/07/2020 02:36 AM                            INDEX NO. 101960/2019
NYSCEF DOC. NO. Case
                4    1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 46 of NYSCEF:
                                                                     RECEIVED  79      02/07/2020




                                            21 of 24
FILED: NEW YORK COUNTY CLERK 02/07/2020 02:36 AM                            INDEX NO. 101960/2019
NYSCEF DOC. NO. Case
                4    1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 47 of NYSCEF:
                                                                     RECEIVED  79      02/07/2020




                                            22 of 24
FILED: NEW YORK COUNTY CLERK 02/07/2020 02:36 AM                            INDEX NO. 101960/2019
NYSCEF DOC. NO. Case
                4    1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 48 of NYSCEF:
                                                                     RECEIVED  79      02/07/2020




                                            23 of 24
FILED: NEW YORK COUNTY CLERK 02/07/2020 02:36 AM                            INDEX NO. 101960/2019
NYSCEF DOC. NO. Case
                4    1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 49 of NYSCEF:
                                                                     RECEIVED  79      02/07/2020




                                            24 of 24
Case 1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 50 of 79
Case 1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 51 of 79
Case 1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 52 of 79
Case 1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 53 of 79
Case 1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 54 of 79
Case 1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 55 of 79
Case 1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 56 of 79




               HPD FOIL THREAD
FILED: NEW YORK COUNTY CLERK 02/14/2020 03:36 PM                                                                                                                                         INDEX NO. 101960/2019
NYSCEF DOC. NO. 23                                Case 1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 57 of 79                                                           RECEIVED NYSCEF: 02/14/2020




  HPD FOlL <HPDFOlL@hpd.nyc.gov>                                                                                                                                                Wed, Sep 4, 9:43 AM
  to me -

  Dear Mr. Gross:


  The FOlL Unit of the NYC Department of Housing Preservation and Development has reviewed the above-referenced FOlL request. Based on the breadth of information sought, the agency is unable to grant the
  request within twenty (20) business days and anticipates sixty (60) business days is needed to conduct a diligent and thorough search for responsive records. If the records are available sooner you will be notified.


  You may revise your request to narrow the scope of information sought, which may reduce the time in process. In the event you require substantiation for your legal proceeding that a search for records is being
  conducted, you may present a copy of the HPD FOlL acknowledgement for that purpose. We apologize for any inconvenience.


  Thank you.
FILED: NEW YORK COUNTY CLERK 02/14/2020 03:36 PM                                                                                                                                                   INDEX NO. 101960/2019
NYSCEF DOC. NO. 23                                          Case 1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 58 of 79                                                           RECEIVED NYSCEF: 02/14/2020




 Saffan, Dina (HPD) <SaffanD@hpd.nyc.gov>                                                                                                                                              Wed, Oct 16, 1:43 PM
 to Harold, me '

 Dear Mr. Gross,


 As discussed      today, HPD FOlL will contact the division to search for a certain record specified       in your FOlL request no. 2019-806-01665,   namely,   a list of the affordable   units and the date each was rented
 for Waterline     Square.


 As I explained,    because you've stated that this document         is required in connection   with your court date (today) we will make every attempt to locate the records, however please be advised that we may not
 be able to provide you with the information           you are seeking in the immediate   tumaround   time you've set forth.


 If this document    is available today, it will be sent to you electronically.


 Thank you,


 Dina Saffan




 Dina Saffan | Director, Public !nf:--:''en       | Records Access Officer
 Division of Strategic Operations        & Analytics - PMPI
 NYC Department of Housing Preservation & Development
 100 Gold St | New York, NY 10038
 saffand@hphyggov            | 212-863-6413
  ...
FILED: NEW YORK COUNTY CLERK 02/14/2020 03:36 PM                                                                                                                                                                          INDEX NO. 101960/2019
NYSCEF DOC. NO. 23                                          Case 1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 59 of 79                                                                                   RECEIVED NYSCEF: 02/14/2020




  Saffan,      Dina                 <SaffanD@hpd.nyc.gov>                                                                                                                                                   Fri, Oct 25, 10:34          AM
                          (HPD)
  to Stacy,    me     v


  Dear      Mr. Gross,



  Thank      you for your         correspañdêñce.         We are following         up on the status      of this request    with    the division   that     is likely   to have      the information       being    sought.       As soon     as the search      fa

  records      is complete,        we will forward      any responsive       records     to your    attention    in accordance       with   the FOIL      statute.      We have       asked     the division     overseeing       this search      to expedite

  this FOlL.



  To reiterate      my correspondence               of last week,    HPD    FOIL    contacted       the necessary     division     to search   for a certain         record     specified     in your    FOIL   request   2019-806-01665,            namely,     a

  list of the affordable           units   and the date    each     was   rented    for Waterline      Square.      As explained,      HPD     FOlL    will make        every     attempt     to secure    responsive         records    to your   request,
  however        please     be advised       that we may      not be able to provide        you with     the information         you are seeking       in the immediate           turnaround      time    you've    set forth.

   ...
FILED: NEW YORK COUNTY CLERK 02/14/2020 03:36 PM                                                                                                                                INDEX NO. 101960/2019
NYSCEF DOC. NO. 23                                Case 1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 60 of 79                                                      RECEIVED NYSCEF: 02/14/2020




     Saffan, Dina (HPD)                                                                                                                                                     Oct 28, 2019, 10:23 AM
     to me, Stacy v

     Dear Mr. Gross,


     The agency continues     to search for records responsive     to your request, FOlL number 2019-806-01665,   and will notify you when such records are available.


     Thank you.


     Dina Saffan


     Dina Saffan | Director, Public Information   | Records Access Officer
     Office of Policy and Strategy, Strategic Operations & Analytics Division

      ...
FILED: NEW YORK COUNTY CLERK 02/14/2020 03:36 PM                                                                                                 INDEX NO. 101960/2019
NYSCEF DOC. NO. 23                                Case 1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 61 of 79                        RECEIVED NYSCEF: 02/14/2020




Schonfeld,   Samantha    (LAW)                                                                                                               Wed, Nov 6, 3:00 PM
to me, Jeanne-Marie  v

Mr. Gross,


HPD informed    me that they already told you that they would expedite   your request. They are working   diligently   to complete   it.

...
FILED: NEW YORK COUNTY CLERK 02/14/2020 03:36 PM                                                                                                                                                                     INDEX NO. 101960/2019
NYSCEF DOC. NO. 23                                               Case 1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 62 of 79                                                                      RECEIVED NYSCEF: 02/14/2020




Avi Gross       <agross2@gmail.com>                                                                                                                                                              Tue, Nov 12, 6:41 PM (13 days ago)
to Samantha, Jeanne-Marie           v

Ms. Schonfeld           ,


With      regards     to the FOlL   request        of a single   document      that was   promised        to be expedited       on October     16, 2019-      it still has not been   sent.   The document       is pertinent   to my Reply     which
on 11/18.      It is cha::êñging        to avoid    the conclusion     that the 4 week         delay   of a single   document      is deliberate.    As legal    counsel   of an agency       trusted   to protect   the integrity   of the applicatic

process,       I am respectfully        asking     you to intervene,    such    that   I may    receive   the single   document       promised      4 weeks     ago,   by tomorrow     Wednesday,       11/12,   in order   to review   it before

submitting          my Reply.


Kindly,


Abraham        Gross

...
FILED: NEW YORK COUNTY CLERK 02/14/2020 03:36 PM                                                                                                                                                                                   INDEX NO. 101960/2019
NYSCEF DOC. NO. 23                                                       Case 1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 63 of 79                                                                               RECEIVED NYSCEF: 02/14/2020




                                                                                                                                                                       -                   inbox×
[OpenRecords]                                      Response                    Added               to      FOll-2019-806-01665                                             File                                                                       ra




donotreply@records.nyc.gov                                                                                                                                                                                Wed,    Nov 13, 2019,      5:11    PM

to me     -



The   Departmañt                of Housing           Preservation        and      Deva|cpmêñt            (HPD)     has    responded         to your      FOIL    request   FOll-2019-806-01665          in part   with   the following      file(s)


The   file(s)         listed   below      will     not be publicly       available        on the    OpenRecords               portal.


                 1.: FOIL-2019-806-01665                        Doc      1 Final.pdf


The   agency            will   continue          its search    and    will    contact     you   should       additicñâi        records      responsive      to this   request     become   available.


Please        visit     FOIL-2019-806-01665                    to view       additional    infórreaticñ          and   take    any      necessary      action.


Request          Information:

Request         Title:     AII Records-            Including     AII Email        Exchanges-            Regaring       Affordable        Housing      App!!caticñ
     FILED: NEW YORK COUNTY CLERK 02/14/2020 03:36 PM                                                                                                                                                                                                 INDEX NO. 101960/2019
     NYSCEF DOC. NO. 23                                    Case 1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 64 of 79                                                                                                          RECEIVED NYSCEF: 02/14/2020




               [OpenRecords]                          Request                     FOlL-2019-806-01665                                        Closed                         abo××                                                                                                          8       E



               donotreply@records.nyc.gov                                                                                                                                                                                            Thu, Dec 5, 2019, 5:09 PM
               to me v



               The Departrñéñt      of Housing           Preservation         and Development               (HPD)    has closed          your    FOlL      request      FOIL-2019-806-01665                    for the following           reasons:


                         • Your request         under     the Freedom             of Information       Law (FOIL)         has been fulfilled         and the documents                you requested             have    been emailed           to you.

                           Please       note,   portions          of some         records      are exempt         from      disclosure          under      Public       Officers          Law,     Article      6, Section          87(2)(b)        because       if disclosed,     would

                           constitute       an unwarranted                 invasion         of personal        privacy.      Information            exempt          from     disclosure            has been       redacted          from      the responsive          documents.



._                                  1. HPD has provided                   the respüñsive         records       in connection      with Section            A of the attached          FOIL        request,     subject     to the exemptions             listed   herein.
                                    2. Please           refer     to the     attached         Application         Report,      subject       to the        exemptions          listed       herein,          for the    applicant          approval      dates.

                                    3. Please           refer     to the     attached         HPD      Marketing          Handbook,          pages         45-54,      for the       method         of income           calculation          used     to determine         applicant

                                          approval.

                                    4. HPD         does         not   have    responsive            records      for the     following          requested           inicirmation:
                                        • The specific          dates     every    approved        applicant     was assigned         to an apartment.              This iñfcirñaticñ            is held by the marketing              agent     for the Waterline         Square      property.
                                    • The        specific         dates      every     approved         applicant         moved       into      his/her      apartment.            This     inicirmaticñ         is held     by the         marketing         agent    for the    Waterliñê

                                          Square        property.




               You may appeal       the decision          to deny access             to material     that was redacted           in part or withheld           in entirety         by contacting        the agency's         FOIL Appeals             Officer:    WEINH@hp_d.nyc..gov
               within   30 days.
FILED: NEW YORK COUNTY CLERK 02/14/2020 03:36 PM                                                                                                                                                                                  INDEX NO. 101960/2019
NYSCEF DOC. NO. Case
                23   1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page     65 of NYSCEF:
                                                                         RECEIVED
                                                     OFFICE OF LEGAL AFFAIRS
                                                                                   79      02/14/2020
                                                                                   LOUISE CARROLL
                                                                                   Commissioner                                                                  100 Gold Street, Room 5-C2
                                                                                   NICHOLAS LUNDGREN                                                                2 8             0
                                                                                   General Counsel /
   Department                 of                                                   D°Puty Commissioner
                                                                                   HAROLD WEINBERG
   Housing           Preservation                                                  Records Access Appeals                              Officer
   & Development
   nyc.gov/hpd




                                                                                                                                                                                         January               8, 2020


                 Abraham                 Gross
                 aqross2@omail.com


                                                                                                                                                     Re:             FOIL          Appeal               # 2019-806-01665


                 Dear         Mr.       Gross:


                                   I    am         writing             in     regard                 to        your          appeal             of     the        agency's                 response                    to     FOIL             request
                 numbered                    2019-806-01665.                                  The              request            concerned                      documents                   relating             to        your         affordable

                 housing               epp!!catioñ                to Waterline                     Square               property               through            Breaking                Ground.


                                   The          agency's                response                      included                the        faiiawing:                 (a)         letters          and          e-mails              totaling            two
                 hundred                fifty          one        pages,            .some                 of        which       were             redacted                 in     part;          (b)         Requirements                       Report:
                 Waterline                  Square             one          page            (c)      Marketing      Handbook                                 July         2018,           NYC              Housing       Caññect                      from
                 N.Y.C.                Department                    of           Housing              Preservation        and                               Development,                     (d)             Applicati0ñs                      Report
                 Waterliñe                Square               dated              12/2/2019                     partially      redacted                    for      privacy             reasons               (Public             Officers            Law
                Article        6, Section                    87     2. (b).)             totalling              nine      pages.


                                   I have              reviewed               your           original                request            and          the     agency's                  respcñse                noted          above.                  I am

                granting               your        sppee!            to      the          extent               of    providing            un-redacted                      versions               of        documents                where             you
                are referenced,                         i.e.      letters          and        e-mails                in which           you          are     specifica|ly                 named.


                                   Please               note        that          this       determination                        is     separate                 and          apart         from          any         current            or     future
                 !itigation            on       administrative                      challenges                       you      have            alleged            regarding                the         selection             process              by     the

                entity        Breaking                  Ground              for     housing                at Waterline                  Square.


                                                               I am                      the                        matter        back          to     the        FOIL          Unit       to     provide              you         with        the     un-
                                   Therefore,                               referring
                redacted                version              of the         aforementicñed                              letters          or     emails            where            you       are           specifically             mentioned.
                The       agency                will     be    sending               the          documents                   to you           on      or before                January               24,     2020.


                                   You          may          seek       a judicial                   review            of     this      determination                          pursuant               to     Article         78     of     the        Civil
                Practice               Law        and         Rules.


                                                                                                                                                                    Your            truly,




                                                                                                                                                                    Harold             Weinberg
                                                                                                                                                                    Records              Access                Appeals              Officer


                HW/as
                cc                 FOIL          Unit
                                   COOG@DOS.NY.GOV
FILED: NEW YORK COUNTY CLERK 03/13/2020 11:27 AM                                                       INDEX NO. 101960/2019
NYSCEF DOC. NO. Case
                59   1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 66 of NYSCEF:
                                                                     RECEIVED  79      03/13/2020




           SUPREME COURT OF THE STATE OF NEW YORK
           COUNTY OF NEW YORK
                                               ------- x
           ABRAHAM GROSS, NETTY GROSS

                                                       Plaintifß,
                                                                                  AFFIRMATION OF'
                                                                                  HAROLD WEINBERG IN
                                       -against-                                  SUPPORT OF HPD'S
                                                                                  MOTION TO DISMISS THE
           THE DEPARTMENT OF HOUSING PRESERVATION                                 AMENDED COMPLAINT
           AND DEVELOPMENT çHPD), HPD EMPLOYEES:
           SHATARA PELL, VICTOR HERNANDEZ, LOUISE                                 Index No. 101960i2019
           CARROLL, BREAKJNG GROUND (BG), BG
           EMPLOYEES: BRENDA ROSEN, VANESSA
           CUCURULLO, TERESA PALMTERI, TRAVIS FONG,
           And STEPHANIE LABARTA,

                                                                Defendants.
                                                                              x


                                OLD \ryEII\BERG, an attorney duly admitted to practice law before the

          Courts of the State of New York, hereby affirms the following to be true under the penalties          of
          pe{Jury pursuant to Section 2106 of the     Civil Practice Law and Rules ("CPLR"'):

                         1,       I   am Deputy General Counsel at the New York City Departrnent of

          Housing Preservation and Development ("HPD').             I   also serve as the Records Access Appeals

          Officer. In that capacity,   I review    challenges   to HPD's determinations regarding Freedom of

          Information Law ("FOIL") requests.

                         2.       I am fully familiar with the facts      and circumstances set forth herein based

          upon my review of the records maintained by HPD, and the applicable rules and regulations. I

          submit this affirmation in support of HPD's motion to dismiss the Amended Complaint pusuant

          to CPLR $ 3211(a)(7).

                         3.       On or about August 29, 2019, Plaintiff Abraham Gross submitted a

          request pursuant    to FOIL, Public Officers Law $ 84, et seq. for all records regarding his




                                                           1 of 4
FILED: NEW YORK COUNTY CLERK 03/13/2020 11:27 AM                                                      INDEX NO. 101960/2019
NYSCEF DOC. NO. Case
                59   1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 67 of NYSCEF:
                                                                     RECEIVED  79      03/13/2020




           affordable housing application for an apartment located at 645 West 59ú Street, 675 West 59û

           Street, and 400 West    6l't   Street, New York, New York ("subject development").         A copy of
           Plaintiffs August 29, 2019 FOIL request is          arurexed hereto   as Exhibit   "4."     Plaintiffs

           voluminous request included, but was not limited to, the following: (1) all email communications

           between HPD employees which mentioned Plaintiff's name or log number;                (2)   any records

           showing the o'accounting calculations" that were made       in   connection   to Plaintiffs financial
           eligibility for the apartment; (3) all email communications between HPD and Breaking Ground

           that mentioned Plaintiffs name or log number; (4) intemal communications within Breaking

          .Ground that mention Plaintiffs name or log number; (5) "[s]pecific corporate records which

           show the date [Plaintiffs] application was received, and date [his] application was denied, the

           reason given for denial, the date [his] appeal was received, the date [his] appeal was denied;" (6)

           "information about the application process;" including "specific approval dates             of   every

           applicant thus far on the list;" (7) "[t]he specific dates every approved applicant was assigned to

           an aparhnent;" (8) "the specifïc dates every approved applicant moved into his/her apartment;"

           and (9) "the method of income calculation based on which every applicant was approved . . ."

          See   Exhibit A.

                             4.   On or about September 3, 2019, HPD acknowledged receipt of Plaintiff         s

          FOIL request. A copy of HPD's acknowledgement is annexed hereto as Exhibit "8." The

          acknowledgement provided an approximate date of December 5,2079 of when Plaintiffwould

          receive a decision and/or be provided with the documents requested that were relevant to his

          voluminous FOIL request. See Exhibit B.

                             5.   On or about November 13, 2019 and December 5,2019, HPD produced

          documents responsive to   Plaintiffs FOIL request. HPD produced: (1) letters and emails totaling



                                                           2




                                                         2 of 4
FILED: NEW YORK COUNTY CLERK 03/13/2020 11:27 AM                                                   INDEX NO. 101960/2019
NYSCEF DOC. NO. Case
                59   1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 68 of NYSCEF:
                                                                     RECEIVED  79      03/13/2020




           two hundred fifty one pages which were redacted in part; (2) a Requirements Report for the

           subject development; (3) HPD's Marketing Handbook effective July 2018; and (4) a partially

           redacted Applications Report for the subject development dated December 2,2079.

                          6.      Thereafter, on December 18, 2019, Plaintiff appealed HPD's FOIL

           determination, A copy of PlaintifPs appeal is annexed, hereto as Exhibit "C."

                          7.      On January 8, 2020,      I   issued a final determination on behalf    of HPD
           regarding Plaintifls appeal of HPD's FOIL determination. A copy of the January 8, 2020 final

           determination is annexed hereto as Exhibit "D." In the final determination,      I   noted that HPD

           provided Plaintiffwith over two hundred fifty pages that were responsive to his FOIL request. I

           fuither informed Plaintiff that I was "granting þis] appeal to the extent of providing un-redacted

           versions of documents where [Plaintiff is] referenced, i.e. letters and e-mails in which fPlaintiff

           isl specifically named." Finally, I informed Plaintiff that I was "referring the matter back to the

           FOIL Unit to provide fPlaintiff] with the un-redacted version of the aforementioned letters or

           emails where [Plaintiff] is specifically mentioned" and that Plaintiff would be receiving such

           documents on or before January 24,2020. See Ex. D.

                          8.     On March L2,2020, HPD sent Plaintiff the un-redacted versions of letters

           or emails where Plaintiff was specifically named. HPD's notification closing Plaintiff s FOIL

          request is annexed hereto as Exhibit    "E."
                         g.     As a matter of course, any records identified by HPD in response to a FOIL

          request   will be thoroughly    reviewed by HPD to ensure the agency applies any applicable

          exemption under the law, including privacy protections for personal information. There may be

          instances when HPD      will   need   to contact the requester for additional authorizations   before

          releasing certain information.    In addition to Personally Identifiable Information ("PII"), the




                                                           3 of 4
FILED: NEW YORK COUNTY CLERK 03/13/2020 11:27 AM                                                             INDEX NO. 101960/2019
NYSCEF DOC. NO. Case
                59   1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 69 of NYSCEF:
                                                                     RECEIVED  79      03/13/2020




              FOIL team also.evaluates whether or not data in agency records, when combined with other data

              elements, may reveal or lead to an individual's identity. These determinations are made in

              consultation with program, and system custodians as necessary. There are occasions when, upon

              firther examjnation of the information or                   subsequent system   or privacy upgrades, HPD's
           position                on certain data may be                 changed   as different infÒrmation    becomes

           available. Particularly in the areas of technology and privacy, the criteria for evaluation               are

           dynamic.l


           Dated: Ma¡ch 13,2020




                                                                                              WEINBERG




          1
              S   ee   htçs   :   /I   vrww Lnyc. gov/site/trpd/contacVfoil.page


                                                                          -4-




                                                                        4 of 4
Case 1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 70 of 79
Case 1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 71 of 79
Case 1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 72 of 79
Case 1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 73 of 79
Case 1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 74 of 79
Case 1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 75 of 79
Case 1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 76 of 79
Case 1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 77 of 79
Case 1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 78 of 79
Case 1:20-cv-04340-RWL Document 65-1 Filed 10/15/20 Page 79 of 79
